      Case
       Case3:16-cv-00801-BAJ-EWD
             LAM/3:16-cv-00801 Document
                                   Document
                                        7 Filed
                                             23 01/31/19
                                                 01/31/19 Page
                                                           Page1 1ofof2 9




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: STANFORD ENTITIES SECURITIES
LITIGATION                                                                               MDL No. 2099



                                  (SEE ATTACHED SCHEDULE)



                               CONDITIONAL REMAND ORDER



The transferee court in this litigation has advised the Panel that coordinated or consolidated pretrial
proceedings in the action(s) on this conditional remand order have been completed and that remand
to the transferor court(s), as provided in 28 U.S.C. § 1407(a), is appropriate.

IT IS THEREFORE ORDERED that the action(s) on this conditional remand order be remanded to
its/their respective transferor court(s).

IT IS ALSO ORDERED that, pursuant to Rule 10.2 of the Rules of Procedure of the United States
Judicial Panel on Multidistrict Litigation, the transmittal of this order to the transferee clerk for
filing shall be stayed 7 days from the date of this order. If any party files a notice of opposition with
the Clerk of the Panel within this 7−day period, the stay will be continued until further order of the
Panel. This order does not become effective until it is filed in the office of the Clerk for the United
States District Court for the Northern District of Texas.

IT IS FURTHER ORDERED that, pursuant to Rule 10.4(a), the parties shall furnish the Clerk for
the Northern District of Texas with a stipulation or designation of the contents of the record to be
remanded.



                                                       FOR THE PANEL:

    Jan 31, 2019

                                                       Jeffery N. Lüthi
                                                       Clerk of the Panel
    Case
     Case3:16-cv-00801-BAJ-EWD
           LAM/3:16-cv-00801 Document
                                 Document
                                      7 Filed
                                           23 01/31/19
                                               01/31/19 Page
                                                         Page2 2ofof2 9




IN RE: STANFORD ENTITIES SECURITIES
LITIGATION                                                                  MDL No. 2099



                              SCHEDULE FOR CRO


   TRANSFEREE          TRANSFEROR
 DIST DIV. C.A.NO.   DIST DIV. C.A.NO.     CASE CAPTION
 TXN 3 13−03127      LAM 3 13−00150        Lillie et al v. Stanford Trust Company, et al
 TXN 3 17−00052      LAM 3 16−00801        Ahders v. SEI Private Trust Company et al
        Case
        Case3:16-cv-00801-BAJ-EWD
             LAM/3:16-cv-00801 Document
                                    Document
                                        7-1 Filed
                                             23 01/31/19
                                                  01/31/19 Page
                                                           Page13of
                                                                 of79



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

IN RE: STANFORD ENTITIES                        §
SECURITIES LITIGATION                           §
                                                §
       Lillie, et al. v. Stanford Trust         §          MDL NO. 3:09-MD-2099
       Co., et al., 3:13-CV-3127-N              §
                                                §
       Adhers v. SEI Private Trust Co.,         §
       et al., 3:17-CV-0052-N                   §

                         SUGGESTION OF REMAND TO THE
                         MIDDLE DISTRICT OF LOUISIANA

       Pursuant to Panel Rule 10.1, this Court respectfully recommends that the Judicial

Panel on Multidistrict Litigation remand Lillie, et al. v. Stanford Trust Co., et al (“Lillie”),

No. 3:13-CV-3127-N, and Adhers v. SEI Private Trust Co., et al. (“Adhers”), No. 3:17-CV-

0052-N to the Middle District of Louisiana. This is the first suggestion of remand arising out

of the almost-ten-years-old Stanford MDL.

                                          I. BACKGROUND

       R. Allen Stanford created and perpetrated a Ponzi scheme that has given rise to much

litigation. Stanford created and owned Stanford International Bank, Ltd. (SIB), located in

the Commonwealth of Antigua and Barbuda, and a complex web of related companies.

Stanford sold certificates of deposit (“CDs”) to the investing public, promising buyers high

rates of return. Stanford represented to prospective investors that their funds would be

reinvested in high-quality securities, which would yield high rates of return guaranteed by

the CDs. Stanford, however, funneled the investors’ funds into speculative private equity




ORDER – PAGE 1
        Case
        Case3:16-cv-00801-BAJ-EWD
             LAM/3:16-cv-00801 Document
                                    Document
                                        7-1 Filed
                                             23 01/31/19
                                                  01/31/19 Page
                                                           Page24of
                                                                 of79



investments and also used the funds to support his extravagant lifestyle. As early as 1999,

Stanford began using the vast majority of new investor funds to pay the promised returns to

prior investors. This scheme allowed Stanford to continue selling additional CDs to yet more

prospective investors. It is not clear when the scheme began, but Stanford’s Chief Financial

Officer determined that the Ponzi scheme began and was insolvent as early as 1999, until it

began to unravel in October 2008. By the time the scheme collapsed in February 2009, the

Stanford entities had raised more than $7 billion from the sale of fraudulent CDs. Stanford

was prosecuted for and convicted of numerous federal offenses.

       The Securities and Exchange Commission (the “SEC”) brought a civil suit in this

District against Stanford, his agents, and his corporations on February 16, 2009. The SEC

asked the Court to appoint a receiver for Stanford and his companies in order to preserve the

Stanford corporations’ resources and pursue the corporations’ assets that were in the hands

of third parties as a result of fraudulent conveyances. This Court then appointed Ralph S.

Janvey (the “Receiver”) as receiver and authorized him to commence any actions necessary

to recover assets of the Receivership Estate.

       The SEC’s filing of the receivership instituted a flood of litigation in both federal and

state courts. By Order dated October 6, 2009, the JPML centralized the federal Stanford

litigation in this Court. In re Stanford Entities Litig., 655 F. Supp. 2d 1360 (J.P.M.L. 2009).

The Panel’s rationale for MDL centralization was that “[a]ll actions arise out of the alleged

$8 billion fraud” perpetrated by R. Allen Stanford through the Stanford companies he

controlled. The Panel further reasoned that common factual questions existed, involving




ORDER – PAGE 2
            Case
            Case3:16-cv-00801-BAJ-EWD
                 LAM/3:16-cv-00801 Document
                                        Document
                                            7-1 Filed
                                                 23 01/31/19
                                                      01/31/19 Page
                                                               Page35of
                                                                     of79



“alleged misrepresentations or omissions relating to the safety of Stanford investments.” Id.

These included whether “claims focus on (1) alleged misrepresentations or omissions by

Stanford, (2) insurance coverage letters used by Stanford to promote its investments or (3)

the alleged role of the Commonwealth of Antigua and Barbuda in the alleged Stanford

fraud . . . .” Id.

        The receivership has proceeded along five fronts: (1) primary claims against Stanford

and the Stanford principals; (2) establishment of an investor claims and distribution

procedure; (3) asset recovery; (4) clawback litigation against certain Stanford investors and

employees; and (5) third-party litigation against other entities (bankers, insurers, accountants,

lawyers, etc.) that the Receiver believed had facilitated the Stanford Ponzi scheme.

        Stanford and the Stanford principals were criminally prosecuted in the Southern

District of Texas and were either found guilty or pled guilty. The SEC obtained summary

judgment against Stanford in the receivership action. In connection with asset recovery,1 the

Receiver took control over Stanford’s books and records and has completed an extensive

forensic analysis of those records. The Stanford principals have been deposed from prison,

and the Receiver’s forensic expert has testified and been deposed multiple times. The

Receiver has established a document repository for the recovered Stanford records and

established procedures for litigants to obtain access to those materials.




        1
        The Receiver’s asset recovery efforts were complicated by the existence of a parallel
receivership process under the auspices of the government of Antigua and Barbuda, which
had arguably sheltered the Stanford enterprises.


ORDER – PAGE 3
          Case
          Case3:16-cv-00801-BAJ-EWD
               LAM/3:16-cv-00801 Document
                                      Document
                                          7-1 Filed
                                               23 01/31/19
                                                    01/31/19 Page
                                                             Page46of
                                                                   of79



         The first three fronts of the receivership are substantially complete. This Court

fervently hopes that the clawback and third-party litigation are winding down.

                                   II. REMAND STANDARD

         Section 1407 states that “[e]ach action so transferred shall be remanded by the panel

at or before the conclusion of such pretrial proceedings to the district from which it was

transferred unless it shall have been previously terminated.” 28 U.S.C. § 1407(a). However,

it is “not contemplated that a Section 1407 transferee judge will necessarily complete all

pretrial proceedings in all actions transferred and assigned to him by the Panel . . . .” In re

Evergreen Valley Project Litig., 435 F. Supp. 923, 924 (J.P.M.L. 1977). Instead, the

transferee judge “in his discretion will conduct the common pretrial proceedings with respect

to the actions and any additional pretrial proceedings as he deems otherwise appropriate.”

Id. Therefore, in considering remand, the Panel is “greatly influenced by the transferee

judge’s suggestion that remand of the action is appropriate.” Id.; see also In re Data Gen.

Corp. Antitrust Litig., 510 F. Supp. 1220, 1226-27 (J.P.M.L. 1979) (per curiam). Moreover,

courts “routinely suggest remand despite pending dispositive motions . . . and the JPML has

repeatedly remanded cases under such circumstances.” In re Activated Carbon-Based

Hunting Clothing Mktg. & Sales Practices Litig., 840 F. Supp. 2d 1193, 1200 (D. Minn.

2012); see, e.g., In re Baseball Bat Antitrust Litig., 112 F. Supp. 2d 1175, 1177 (J.P.M.L.

2000).




ORDER – PAGE 4
           Case
           Case3:16-cv-00801-BAJ-EWD
                LAM/3:16-cv-00801 Document
                                       Document
                                           7-1 Filed
                                                23 01/31/19
                                                     01/31/19 Page
                                                              Page57of
                                                                    of79



                  III. THIS COURT RESPECTFULLY SUGGESTS REMAND

       On August 8, 2013 and January 4, 2017, the Panel transferred Lillie and Adhers,

respectively, stating that these cases involve questions of fact that are common to the actions

previously transferred to the Northern District of Texas and assigned to the undersigned. In

light of the fact that the remaining MDL is mainly a receivership, akin to a bankruptcy

proceeding, the Court recommends remand of Lillie and Adhers, as these cases do not share

much overlap with the balance of the MDL.

       Plaintiffs in Lillie and Adhers are Louisiana investors in Stanford CDs, who have lost

all their money. While Plaintiffs’ damages in the Lillie and Adhers cases have their genesis

in the Stanford collapse and resulting loss of investment savings, these two cases do not share

the common questions of fact identified in the original 2009 MDL order. The instant cases

turn on whether SEI is liable for violations of the Louisiana Securities Act. The central

question is whether SEI is liable under this statute as a “control person.”

       At a July 27, 2018 status conference in Lillie and Adhers, the Court sua sponte raised

the issue of remand, and requested a written response. The Plaintiffs support remand. The

SEC and the Receiver take no position. Defendant SEI2 opposes remand.

       The Court recommends remand for two primary reasons. First, there is no overlap in

any of the remaining discovery. All common discovery has been completed. Any further



       2
         Defendants Allied World Assurance Company (U.S.) Inc., Continental Casualty
Company, Certain Underwriters of Lloyd’s of London, Indian Harbor Insurance Company,
Nutmeg Insurance Company, and Arch Insurance Company filed notice that they are in
agreement with SEI’s position regarding remand.


ORDER – PAGE 5
        Case
        Case3:16-cv-00801-BAJ-EWD
             LAM/3:16-cv-00801 Document
                                    Document
                                        7-1 Filed
                                             23 01/31/19
                                                  01/31/19 Page
                                                           Page68of
                                                                 of79



discovery in the remaining MDL cases will not affect these two cases. Conversely, any

remaining discovery in these two cases will not affect any of the remaining MDL cases. Any

benefits to consolidated discovery management are over. Second, these two cases turn on

Louisiana securities law. No other case in the MDL involves Louisiana securities law. As

is so often the case, Louisiana securities law is substantively different from that of the other

forty-nine states. While this Court could probably make a good stab at learning Louisiana

securities law, it makes more sense to commit those issues to a judge already familiar with

them. Accordingly the Court respectfully suggests remand of these two cases.

       SEI contends that remand is inappropriate because to establish liability against SEI

as a “control person,” Plaintiffs must first establish the primary liability of Stanford Trust

Company with regard to the SIB certificates of deposit. However, given the proceedings in

this Court and the Fifth Circuit, it is now beyond dispute that the Stanford companies were

operated as a Ponzi scheme and that SIB CD investments were not managed as represented

and that such representations were material. Thus, the “key issue” is not whether Stanford

Trust was primarily liable, but instead “whether SEI controlled Stanford Trust’s specific

liability-creating conduct” under Louisiana securities law. SEI’s Resp. to Mot. to Transfer

at 5 [258].

       SEI additionally argues against remand because the parties will likely seek discovery

from the Stanford Receiver. But as the Court noted at the July 27, 2018 status conference,

the Receiver has an effective process for making discovery documents available to others,

which applies regardless of whether cases are pending in Dallas or Louisiana. Tr., July 27,




ORDER – PAGE 6
        Case
        Case3:16-cv-00801-BAJ-EWD
             LAM/3:16-cv-00801 Document
                                    Document
                                        7-1 Filed
                                             23 01/31/19
                                                  01/31/19 Page
                                                           Page79of
                                                                 of79



2018 Status Conference [234]. Moreover, this Court has already considered and disposed

of the class certification question in Lillie; and the Receiver has not asserted any claims

against SEI in any action. The remaining liability questions are therefore unique to Adhers

and Lillie, turning specifically on Louisiana law. And because these cases raise unique

issues, this Court does not have any “particular expertise” that would make it more capable

of disposing of the parties’ claims than the transferor court. In re Activated, 840 F. Supp. 2d

at 1201. It is not the role of a court presiding over an MDL to make case-specific rulings.

Id. The Court therefore concludes that remand will best serve the expeditious disposition of

the litigation. Accordingly, the Court respectfully recommends to the Panel that the Lille and

Adhers cases be remanded to the transferor court.



       Signed January 17, 2019.



                                                   _________________________________
                                                             David C. Godbey
                                                        United States District Judge




ORDER – PAGE 7
